Citation Nr: 0838021	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
maxillary sinusitis with allergic rhinitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
October 2006 and February 2008.

The veteran's appeal also initially included the issue of 
entitlement to an increased evaluation for maxillary 
sinusitis with allergic rhinitis, but the veteran withdrew 
this claim from appellate consideration in August 2008, 
during his Travel Board hearing.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period of increased rating claim, the veteran's 
lumbosacral strain with degenerative joint disease has been 
productive of flexion to 60 degrees, including due to pain; 
for the period of claim, the lumbosacral strain has not been 
productive of forward flexion of 30 degrees or less, or 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes requiring doctor-prescribed bedrest.

2.  For the period of increased rating claim, the veteran's 
blood pressure readings for hypertension do not suggest 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.

3.  The veteran's claimed sleep apnea has not been shown to 
be etiologically related to either service or his service-
connected maxillary sinusitis with allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease have 
not been met for any period of increased rating claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5242 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2008).

3.  Sleep apnea was not incurred in or aggravated by service, 
or as secondary to the veteran's service-connected maxillary 
sinusitis with allergic rhinitis.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued an undated VCAA 
letter meeting the specific requirements of C.F.R. 
§ 3.159(b)(1); this letter contains a notation of "reply 
needed by March 19, 2006."  As this letter was issued prior 
to the appealed October 2006 rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 VCAA 
letter, also issued prior to the appealed rating decision.  
Moreover, in the present appeal, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letters issued in 
2006 were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is, 
however, aware that these letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Id. at 46.  In this case, 
the veteran was notified of all relevant diagnostic criteria 
for the spine and hypertension in a June 2007 Statement of 
the Case.  Moreover, in May 2008, the veteran was sent a 
corrective letter pursuant to the Vazquez-Flores decision 
that addressed all four requirements of that Court decision.  
This case was subsequently readjudicated in a June 2008 
Supplemental Statement of the Case.  For all of these 
reasons, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

During his August 2008 hearing, the veteran indicated that he 
was waiting to get a "medical nexus" opinion from his 
doctor regarding sleep apnea.  The Board held the record open 
for an additional 30 days to allow the veteran time to submit 
the indicated additional evidence.  No such opinion has been 
received from the veteran to date, however.

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing his service-connected disorders.  For 
reasons described in further detail below, a VA examination 
addressing sleep apnea has been found to not be "necessary" 
in this case, pursuant to 38 U.S.C.A. § 5103A(d), in order to 
decide the claim.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased Rating Claims

A.  Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Increased Rating for Lumbosacral Strain with Degenerative 
Joint Disease

Given that the veteran's claim was received in December 2005, 
only the current diagnostic criteria for spine disorders, 
which were revised several years earlier, are applicable in 
this case.

Under these criteria (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In this case, the Winston-Salem, North Carolina VARO granted 
service connection for lumbosacral strain in an August 2001 
rating decision in view of in-service treatment for lumbar 
pain.  Based on the findings from a June 2001 VA examination, 
a 20 percent evaluation was assigned as of September 2000.  
This evaluation has since remained in effect.  The current 
findings now show that degenerative joint disease is a part 
of the low back disability. 

The veteran's September 2006 VA spine examination reflects 
his complaints of pain straight across the low back, with 
occasional pain going down through his legs.  He noted that 
he was not currently employed.  The examination revealed 
lumbosacral flexion to 110 degrees and extension, bilateral 
rotation, and bilateral lateral flexion to 30 degrees.  
Repetitive use resulted in a 30 degree reduction in forward 
flexion, a 20 degree reduction in extension, and a 10 degree 
reduction in right lateral flexion; there was no reduction in 
rotation or left lateral flexion.  There was no spasm noted, 
but there was diffuse tenderness throughout the lumbosacral 
spine area both in the midline and along the paraspinal 
muscles.  The diagnosis was lumbosacral strain.

A second VA spine examination was conducted in January 2008, 
during which the veteran complained of daily pain radiating 
down from the low back to the left leg and knee.  (The Board 
notes that service connection has separately been established 
for left lower radiculopathy, in a February 2008 rating 
decision, but the veteran has not appealed the assigned 10 
percent evaluation to date).  He reported flare-ups once a 
week and noted two incapacitating episodes of low back pain 
in the past year, but he denied the use of assistive devices.  
The examination revealed flexion to 60 degrees, extension and 
bilateral lateral flexion to 10 degrees, and bilateral 
rotation to 5 degrees.  All motions appeared painful but were 
not limited following repetitive use.  There was tenderness 
over the mid-lumbar area.  X-rays from October 2007 were 
noted to show osteophytes in the lower thoracic spine, with 
disc spaces normal in the lumbar spine.  The diagnosis was 
degenerative joint disease of the lumbar and lower thoracic 
spine, with clinical evidence of left lower extremity 
radiculopathy.

During his August 2008 hearing, the veteran testified that he 
could only achieve 30 degrees of flexion.  However, the 
private medical record from July 2008 that he submitted (with 
a signed waiver of RO review, pursuant to 38 C.F.R. 
§ 20.1304(c)) concerns range of motion findings of the hips.

Given the aforementioned VA examination results, the Board 
finds that, for the period of increased rating claim, the 
veteran's lumbosacral strain has been productive of flexion 
to 60 degrees, including due to pain.  Such a finding is 
consistent with a 20 percent disability rating.  

The Board further finds that, for the period of claim, the 
lumbosacral strain with degenerative joint disease has not 
been productive of forward flexion of 30 degrees or less, or 
ankylosis of the thoracolumbar spine, as required for a 
higher for a higher disability rating of 40 percent.  
38 C.F.R. § 4.71a.  There is no evidence of flexion limited 
to 30 degrees or less, or of ankylosis, for any period of the 
increased rating claim.  The Board has taken into account the 
veteran's complaints of pain with motion, but these 
complaints considered in tandem with the finding of flexion 
limited to 60 degrees still do not more nearly approximate a 
finding of limitation of forward flexion to 30 degrees, 
particularly as there was no additional loss of motion with 
repetition.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45.  The Board further observes 
that the schedular criteria do not allow for a higher 
evaluation on the basis of limitation of motions other than 
forward flexion, but requires ankylosis of the thoracolumbar 
spine for a higher rating of 40 percent.

The Board further finds that, for the entire period of 
increased rating claim, the veteran's lumbosacral strain with 
degenerative joint disease has not manifested incapacitating 
episodes requiring doctor-prescribed bedrest.  The Board is 
aware that the veteran also reported two incapacitating 
episodes in the past year.  Under the provisions of 
Diagnostic Code 5243, which provides for rating 
intervertebral disc syndrome, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  38 C.F.R. § 4.71a.  

In this case, there is evidence of degenerative joint disease 
of the lumbosacral spine; however, there is no indication of 
disc involvement.  Moreover, the Board notes that, under 
Diagnostic Code 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Here, there is no indication of 
doctor-prescribed bedrest.  For both of these reasons, the 
Board finds no basis for an increased evaluation under 
Diagnostic Code 5243, or that a higher rating would be 
warranted for rating orthopedic and neurologic symptoms 
separately.  38 C.F.R. § 4.71a. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected lumbosacral strain with degenerative joint 
disease has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The veteran has submitted no evidence showing that his 
service-connected lumbosacral strain with degenerative joint 
disease has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  Finally, 
the schedular rating criteria is adequate to rate the 
veteran's low back symptomatology.  The schedular rating 
criteria specifically contemplates limitations of motion, 
ratings based on clinical findings that affect the spine, 
considers additional limitations due to orthopedic factors 
such as pain, and provides for ratings on the basis of 
incapacitating episodes.  As such, the Board is not required 
to remand this matter for referral for the procedural actions 
outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the Board finds that the evidence does not support 
an evaluation in excess of 20 percent for lumbosacral strain 
for any period of the claim, and the veteran's claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Increased Rating for Hypertension

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective from September 2000 following 
in-service elevated blood pressure readings.  In December 
2005, the veteran submitted a claim for increased rating for 
hypertension.  He generally disagrees with the denial of 
disability rating in excess of 10 percent, and generally 
alleges that he believes his medical records show his 
hypertension has worsened. 

Under this Diagnostic Code 7101, a 10 percent evaluation is 
warranted in cases of diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation 
contemplates diastolic pressure predominantly 120 or more.  A 
60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104. 

The Board has considered all of the contemporaneous VA and 
private medical records contained in the claims file but 
finds no evidence whatsoever of diastolic pressure of 110, or 
systolic pressure of 200, let alone blood pressure 
predominantly at those levels.  This is further reflected in 
the VA examination reports.  The August 2006 VA hypertension 
examination revealed blood pressure of 130/82, 132/82, and 
126/76; while the January 2008 examination revealed blood 
pressure of 135/82, 128/84, and 128/86.  These findings fall 
far short of the criteria for a higher evaluation of 20 
percent under Diagnostic Code 7101, which requires diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104. 

During his August 2008 hearing, the veteran testified that 
his VA blood pressure readings had shown diastolic pressure 
of 110 or higher on a regular basis.  The Board has reviewed 
his VA medical records, however, and notes that there exist 
no such findings.

Again, as the veteran has submitted no evidence showing that 
his service-connected hypertension has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for hypertension, and the veteran's 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.



III.  Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, sleep apnea.  While the veteran was 
treated for upper respiratory findings (i.e., sinusitis, 
septal deformity, allergic rhinitis), there is no suggestion 
that these were indicative of sleep apnea, as opposed to his 
service-connected maxillary sinusitis with allergic rhinitis.

The earliest post-service records of treatment for this 
disorder date from October 2004, when the veteran was placed 
on CPAP-BIPAP (e.g., continuous positive airway 
pressure/bilevel (biphasic) positive airway pressure) 
therapy.  While these records also contain signatures from 
two doctors, dated in January and February of 2003, there is 
no suggestion of an earlier diagnosis and no opinion 
whatsoever linking this disorder to either service or the 
veteran's service-connected maxillary sinusitis with allergic 
rhinitis.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed sleep apnea.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorder to service or to the service-connected maxillary 
sinusitis with allergic rhinitis and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2008 hearing testimony.  The veteran, however, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for sleep apnea, to 
include as secondary to the service-connected maxillary 
sinusitis with allergic rhinitis, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for lumbosacral strain in excess of 
20 percent is denied.

An increased evaluation for hypertension in excess of 10 
percent is denied.

Service connection for sleep apnea, to include as secondary 
to the veteran's service-connected maxillary sinusitis with 
allergic rhinitis, is denied.


REMAND

In the present case, the veteran has attended VA therapy 
sessions for PTSD since 2006.  He indicated in submissions 
from January 2004 and October 2007 that his in-service 
stressful experiences were being bombed by small boats off of 
the coast of Lebanon while serving on the U.S.S. Mullinnix 
from July 1982 to August 1983 (or from August 1982 to July 
1983, as indicated in the latter statement) and experiencing 
a crash with another ship while serving on the U.S.S. Hayler 
from August or September of 1983 to February 1986.  He has 
submitted an internet printout indicating that the U.S.S. 
Mullinnix arrived off of the coast of Lebanon in December 
1982 to provide gunfire support for the "Multi National 
Peace Keeping Forces" that were ashore in Beirut.  

To date, the RO has not contacted the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) for 
corroboration of the veteran's stressors.  The Board 
nevertheless finds that, at a minimum, research is needed to 
obtain the logs from the U.S.S. Mullinnix and the U.S.S. 
Hayler for the aforementioned time periods.

The Board also notes that the veteran has not been afforded a 
VA psychiatric examination to date to ascertain clearly 
whether a PTSD diagnosis is warranted, and whether such 
diagnosis, if made, is based upon a corroborated in-service 
stressor.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should order research 
of unit histories of the U.S.S. 
Mullinnix (July 1982 to August 1983) 
and the U.S.S. Hayler (August 1983 
to February 1986).  If such research 
provides verification of reported 
in-service stressful events of being 
bombed by small boats off of the 
coast of Lebanon while serving on 
the U.S.S. Mullinnix or experiencing 
a crash with another ship while 
serving on the U.S.S. Hayler.  

2.  If research conducted by the 
AMC/RO does not verify an in-service 
stressor, the AMC/RO should contact 
the JSRRC and request the logs from 
the U.S.S. Mullinnix (July 1982 to 
August 1983) and the U.S.S. Hayler 
(August 1983 to February 1986).  All 
records obtained pursuant to this 
search must be added to the claims 
file.  If the search for any such 
records has negative results, 
documentation to that effect must be 
added the claims file.

3.  If any in-service stressful 
event is verified, the veteran 
should be afforded a VA PTSD 
examination, with an appropriate 
examiner, to determine the nature 
and etiology of the claimed PTSD.  
The veteran's claims file should be 
made available to the examiner prior 
to the examination, and the examiner 
should review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical 
findings of the examination, the 
examiner is requested to note 
whether a PTSD diagnosis is 
warranted.  If so, the examiner is 
also requested to offer an opinion 
as to whether a corroborated in-
service stressor, if shown, was 
sufficient to have caused the PTSD 
diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the veteran's claim for 
service connection for PTSD should 
be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished with a 
Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


